Case 1:17-mc-00404-GHW Document 37 Filed 01/27/21 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 1:17-me-404-GHW

and Iixchange Commission for Nondisclosure

Orders ORDER UNDER SEAL
ORDER

The United States Securities and Exchange Commission (the “Commission”) has motioned,
under 18 U.S.C. § 2705(b), for an order directing CSC Holdings, LLC ~ proprictor of Optimum
Online ~ an electronic communications service and/or remote computing service provider, not to
give notice to its customer, subscriber, or any other person, of one or more administrative
subpoenas to be issued to CSC Holdings, LLC/Optimum Online in connection with the
Commission’s investigation numbered NY-09547 and titled Trading in the Securities of Elizabeth
Arden,

The Court finds, under 18 U.S.C, § 2705(b), that “there is reason to believe that notification
of the existence of the... subpoena... will result in... (3) destruction of or tampering with
evidence; ... or (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that CSC Holdings,
LLC/Optimum Online shall not disclose the existence of the motion, this Order, or subpoenas in
this investigation to its subscriber, customer, or any other person, unless and until otherwise
authorized to do so by the Court, except that CSC Holdings/Optimum Online may disclose the
motion, this Order, or subpoenas in this investigation to an attorney for CSC Holdings/Opdmum

Online for the purpose of receiving legal advice.

 
Case 1:17-mc-00404-GHW Document 37 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation and
the continued justification, if any, for this Order.

IT IS FURTHER ORDERED that CSC Holdings/Optimum Online shall no longer be
bound by this Order after January 14, 2020 unless otherwise ordered by the Court.

IT IS FURTHER ORDERED that the motion and this Order are sealed until January 14,

2020 unless otherwise ordered by the Court. -

  
     

“United Stree District Judge
Grepory H. Woods

Dated: VWece mboge 1%, Eo 1€s

 
